Case 4:18-mj-00786-BJ Document5 Filed 12/20/18 Pagelofi PagelID9

IN THE UNITED STATES DISTRICT COURT” =,
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

FORT WORTH DIVISION
LEC 2 0 2018
UNITED STATES OF AMERICA §
' S satemnjee-- =
BRIAN MATTHEW MORTON

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The above-named defendant has testified under oath, or has otherwise satisfied this court that such defendant
(1) is financially unable to employ counsel, (2) wants to be represented by counsel, and (3) has not waived
representation by counsel; accordingly,

Itis ordered that the Federal Public Defender’s Office for this District be and hereby is appointed pursuant
to Section 3006A of Title 18, United States Code to represent the defendant named above.

It is further ordered that the Federal Public Defender’s Office be given immediate access to the above-named
Defendant.

Signed: December 20, 2018

—_—

JEFF / A Aart ie

UNITED STATES MAGISTRATE JUDGE

 

 
